DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Drew Bennet on 5/25/2022.
The application has been amended as follows:

Claim 1:
A method for manufacturing a waterproof felt duct, the method comprising:
(a) forming a plurality of laminated bodies, each laminated body formed by laminating a waterproof film on a side of a first nonwoven fabric and laminating a second nonwoven fabric on a side of the waterproof film opposite to the first nonwoven fabric 
(b) forming a waterproof felt base material by arranging and thermally adhering the laminated bodies together;
(c) cutting the waterproof felt base material into a target shape;
(d) forming a molded duct by surrounding the waterproof felt base material cut into the target shape around an external surface of a molding jig;
(e) heat-treating the molded duct;
(f) cooling the heat-treated duct; and
(g) ejecting the cooled duct from the molding jig,
wherein, in step (a), each laminated body is formed such that with respect to a length from a first end portion to a second end portion of the laminated body taken in a longitudinal direction of the laminated body, a length of the first nonwoven fabric is shorter than a length of the waterproof film and a length of the second nonwoven fabric is longer than [[a]] the length of the waterproof film, and
wherein, in step (b), the waterproof felt base material is formed by continuously arranging and adhering the laminated bodies such that a second nonwoven fabric of a second laminated body is accommodated at one end portion of a first nonwoven fabric of a first laminated body and on a lower surface of a waterproof film of the first laminated body 

Claim 8:
The method for manufacturing the waterproof felt duct according to claim 1, wherein in step (b), the waterproof felt base material is thermally adhered at a temperature of 130 to 160°C 

Claim 9:
The method for manufacturing the waterproof felt duct according to claim 1, wherein the thermal adhesion is performed 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726